09/20/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 20-0366
                                                                                   Case Number: DA 20-0366




STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ERICA ANN DION,

             Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until October 20, 2021 to prepare, file and serve the

Appellant’s opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 20 2021